[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________           FILED
                                                 U.S. COURT OF APPEALS
                              No. 11-10054         ELEVENTH CIRCUIT
                                                       JULY 5, 2012
                          Non-Argument Calendar
                                                        JOHN LEY
                        ________________________
                                                         CLERK

                    D. C. Docket No. 1:10-cv-01423-ODE

THOMAS K. BUSH,
                                                             Plaintiff-Appellant,

     versus

UNITED STATES DISTRICT COURT,
NORTHERN DISTRICT OF GEORGIA,
ATLANTA DIVISION
ALL U.S. DISTRICT COURT IN THE UNITED STATES,
and its territories, et al.
                                                 Defendants-Appellees.
              _________________________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
              _________________________________________

                               (July 5, 2012)

Before EDMONDSON, HULL and BLACK, Circuit Judges.


PER CURIAM:

     Thomas Bush, proceeding pro se, appeals the district court’s sua sponte
dismissal of his 42 U.S.C. § 1983 complaint as frivolous: pursuant to 28 U.S.C. §

1915(e)(2). No reversible error has been shown; we affirm.

      Bush filed a section 1983 complaint against all federal and State of Georgia

judges, all federal district and appellate courts, the United States Supreme Court,

the judicial branches of both the United States and the State of Georgia, and the

State of Georgia. He contended that defendants failed to protect him from the

executive and legislative branches’ alleged constitutional violations. The

magistrate judge --concluding that Bush’s “rambling, nonsensical, and conclusory

allegations lack[ed] an arguable basis either in law or in fact” -- recommended that

the complaint be dismissed without prejudice as frivolous under section

1915(e)(2). The district court adopted the magistrate judge’s recommendation and

dismissed the complaint.

      In his two-page appellate brief, Bush argues that defendants “have failed to

observe and follow the Constitution of the United States as written, and in doing

so, have violated [his] 14th Amendment, Equal Protection Rights.” Bush makes

no specific argument in support of his claim. Instead, he merely sets forth a

hypothetical traffic court case that is unrelated to his original complaint. “While

we read briefs filed by pro se litigants liberally, issues not briefed on appeal by a

pro se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d 870, 874

                                           2
(11th Cir. 2008) (citations omitted). Because Bush failed to raise adequately

issues that were before the district court, he has abandoned all issues on appeal.*

       AFFIRMED.




       *
        Even if Bush had not abandoned his arguments on appeal, we agree that Bush’s
complaint lacked “arguable merit either in law or fact.” See Bilal v. Driver, 251 F.3d 1346, 1349
(11th Cir. 2001). Thus, the district court did not abuse its discretion in dismissing Bush’s
complaint as frivolous. See id.

                                                3